Citation Nr: 1734661	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.   12-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for malignant carcinoid syndrome, claimed as colon cancer. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in Cleveland, Ohio.  A transcript of the hearing is of record.

During the April 2017 hearing, the Veteran submitted new evidence, in which he waived initial RO consideration in an April 2017 VA Form 21-4138.  

In light of the multiple psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied entitlement to service connection for colon cancer, claimed as due to exposure to herbicides.  The Veteran did not appeal. 

2.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not establish a fact necessary for the claim of entitlement to service connection malignant carcinoid syndrome, claimed as colon cancer.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.110 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for malignant carcinoid syndrome claimed as colon cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2010, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  Here, as will be discussed further below, the Veteran has not submitted new and material evidence to reopen his claim and therefore is not entitled to a VA examination. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim for service connection colon cancer.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2008 rating decision, the RO denied the claim for entitlement to service connection for colon cancer, claimed as due to exposure to herbicides.  The RO found that there was no record of the Veteran being diagnosed with a malignancy or disease subject to service connection by association with exposure to herbicides (Agent Orange).  There was also no evidence that the Veteran was diagnosed with colon cancer or other malignancy or pathology during military service or within an otherwise applicable presumptive period following separation for service in 1966, or that the recently diagnosed colon cancer was caused by or related to the Veteran's active service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the April 2008 rating decision became final.

Evidence of record at the time of the April 2008 rating decision includes the following: service personnel records; a lay statement submitted by the Veteran indicating that he developed colon cancer in 2003; the Veteran's service treatment records dated from June 1962 to October 1966, showing no treatment, complaints, or diagnosis of colon cancer; private treatment records dated from February 2000 to May 2005 showing that the Veteran was diagnosed and treated for colon cancer; and VA post-service treatment records dated from October 2002 to March 2008 showing a diagnosis of and treatment for colon cancer. 

Since the previous denial, the Veteran has submitted evidence to include the following an operative report from O.V. Medical Center dated May 2003 showing a right colon resection; additional VA treatment records dated from October 2007 to January 2012 showing treatment for colon cancer; and his testimony from the April 2017 Board hearing.  During the hearing the Veteran testified that there has been no doctor linking his cancer to his military service.  Although this evidence is, new it is not material to establish a fact necessary for the claim for entitlement to service connection.  The Veteran's testimony and medical evidence is cumulative and redundant to facts already established.  The new evidence does not establish a fact necessary to link the Veteran's colon cancer to his military service.  Therefore, the Board finds that although this evidence is new and it is not material.

In sum, the evidence received since the April 2008 rating decision does not offer any new, probative information pertaining to the Veteran's claim, namely competent evidence linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented.  Therefore, the claim may not be reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for malignant carcinoid syndrome, claimed as colon cancer.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be remanded for further development.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159 (c).  The three salient benchmarks are competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  A June 2016 VA post-service treatment records reveal that the Veteran is diagnosed with PTSD and depression.  However, there is no evidence currently associated with the Veteran's claims folder that offers an opinion as to a possible causal relationship between the Veteran's PTSD and depressive disorder, or any other acquired psychiatric disorder and his active military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a current acquired psychiatric disorder and/or disability is etiologically related to his active service.  See 38 C.F.R. § 3.159 (c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  

The record reflects in a June 2010 VA Memorandum, the RO determined that it was not enough information required to corroborate stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Research Center (JSRRC).  The  April 2008 Rating Decision noted that the Veteran served in Vietnam from September 1965 to June 1966

During the Board hearing in April 2017 the Veteran stated that he experienced direct harassment fire and some mortar attacks while in Vietnam.  This stressor statement has not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) by the RO.  The Board finds that he should be afforded the opportunity to provide information such as the approximate dates and places when he experienced mortar attacks and harassment fire.  Moreover, if he provides such information, the RO should attempt to obtain verification from the JSRRC of the Veteran's stressor(s).  

Lastly, the Board remands this matter for additional VA treatment records.  A June 2010 VA psychiatry note indicates that the Veteran may have received treatment at the Wheeling Veteran's Center for group therapy for PTSD and that he was seen for individual therapy at the CBOC.  Therefore, on remand the AOJ should collect any updated VA treatment records from ongoing VA treatments.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated January 2012 to present, and associate them with the claims file. 

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim remanded herein.  The AOJ should ask the Veteran for the approximate dates and locations of the harassment by fire and mortar attacks he experienced while in Vietnam.  Based on his response, an attempt must be made to procure copies of all records, which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims folder.

3.  Thereafter, prepare a summary of the Veteran's claimed stressor(s).  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be to the appropriate entity to include the sent to the U.S. Army & Joint Services Records Research Center (JSRRC) with a request to attempt to provide verification of the Veteran's alleged stressors). 

4.  After completion of the above development, schedule a VA examination to determine the nature and etiology of any psychiatric disability found, to include PTSD and depressive disorder NOS.  The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability had its onset during service or is otherwise related to service.

The examiner should also indicate whether the Veteran has a diagnosis of PTSD.  If so, the examiner should state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


